USCA11 Case: 21-12499      Date Filed: 03/10/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12499
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MICHAEL DALE TALLEY,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
          D.C. Docket No. 1:10-cr-00015-LSC-GMB-1
                   ____________________
USCA11 Case: 21-12499         Date Filed: 03/10/2022     Page: 2 of 4




2                       Opinion of the Court                 21-12499


Before WILSON, JORDAN, and ANDERSON, Circuit Judges.
PER CURIAM:
       In 2010, Michael Talley pled guilty to several child pornog-
raphy offenses. The district court sentenced him to 210 months in
prison, and he did not appeal.
        Mr. Talley, proceeding pro se, now appeals the district
court’s denial of his motion for compassionate release under
18 U.S.C. § 3582(c)(1)(A), as amended by § 603(b) of the First Step
Act, Pub. L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018) (“First
Step Act”). He argues that the law-of-the-case doctrine barred a
finding that he was a danger to others, that the district court’s fail-
ure to address changes in the law that lowered his guideline range
precludes meaningful appellate review, and that his obesity and
high blood pressure, coupled with the risk of COVID-19, warrant
relief. He also asserts that the district court changed the wording
of U.S.S.G. § 1B1.13 and waited ten months to deny his motion
without opposition from the government, and he requests that we
reassign his case on remand.
       We review a ruling on a defendant’s eligibility for an
§ 3582(c)(1)(A) sentence reduction is reviewed de novo. United
States v. Bryant, 996 F.3d 1243, 1251 (11th Cir.), cert. denied,
142 S. Ct. 583 (2021). But we review a district court’s denial of a
§ 3582(c)(1)(A) motion for abuse of discretion. United States v.
Harris, 989 F.3d 908, 911 (11th Cir. 2021).
USCA11 Case: 21-12499         Date Filed: 03/10/2022    Page: 3 of 4




21-12499               Opinion of the Court                         3

       A district court “must explain its sentencing decisions ade-
quately enough to allow for meaningful appellate review.” United
States v. Cook, 998 F.3d 1180, 1183 (11th Cir. 2021) (quotation
marks omitted). We can conduct meaningful appellate review be-
cause the district court’s discussion showed a reasoned rejection of
Mr. Talley’s motion, cited proper legal authority, and provided
multiple grounds for the decision.
       To grant a reduction under § 3582(c)(1)(A), a district court
must find that three necessary conditions are satisfied. These are re
“support in the § 3553(a) factors, extraordinary and compelling rea-
sons, and adherence to [U.S.S.G.] § 1B1.13’s policy statement,” and
the absence of even one forecloses a sentence reduction. United
States v. Tinker, 14 F.4th 1234, 1237-38 (11th Cir. 2021).
       Among other things, the district court concluded that Mr.
Talley had not shown extraordinary and compelling circum-
stances. In its view, Mr. Talley’s comorbidities of obesity and high
blood pressure, combined with the risk of COVID-19, did not meet
§ 1B1.13’s criteria. We find no abuse of discretion in this regard, as
Mr. Talley failed to assert that he suffered from a terminal illness
or that he could not care for himself. As we have explained, “the
confluence of [a defendant’s] medical conditions and COVID-19”
does not constitute an extraordinary and compelling reason war-
ranting compassionate release if the defendant’s medical condi-
tions do not meet the criteria of § 1B1.13, comment. (n.1(A)).
United States v. Giron, 15 F.4th 1343, 1346 (11th Cir. 2021).
USCA11 Case: 21-12499         Date Filed: 03/10/2022    Page: 4 of 4




4                      Opinion of the Court                 21-12499

        We do not find any merit in Mr. Talley’s contention that the
district court changed the wording of § 1B1.13 to deny his motion,
as the court properly adhered to a correct understanding of
§ 1B1.13. See Bryant, 996 F.3d at 1262-65. And given our decision
in Bryant the court did not err in failing to address Mr. Talley’s ar-
gument under the catch-all provision of § 1B1.13. Finally, although
it might have been better practice to wait for the government to
file a response, Mr. Talley cites no authority requiring the district
court to do so. Because we affirm the district court’s order on the
ground that Mr. Talley did not demonstrate extraordinary and
compelling circumstances, we need not address the court’s finding
with respect to danger.
      We affirm the district court’s denial of Mr. Talley’s motion
for compassionate release, and deny Mr. Talley’s request for reas-
signment as moot.
      AFFIRMED.